IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 95-20723

                          Summary Calendar



ANTHONY GILL,
                                           Plaintiff-Appellant,

                                 versus

TEXAS DEP'T OF CRIMINAL
JUSTICE, ET AL.,
                                           Defendants-Appellees.




          Appeal from the United States District Court
               for the Southern District of Texas
                         (CA H 95-3765)


                          January 23, 1996

Before HIGGINBOTHAM, DUHE’, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Anthony Gill appeals from the judgment of the United States

District Court dismissing his complaint as frivolous under 28

U.S.C. § 1915(d).   We affirm.

                                   I.

     Gill is an inmate at the Ellis I unit of the Texas Department

of Criminal Justice.    On July 18, 1995, Gill applied for pauper

status under 28 U.S.C. § 1915(a) and filed a pro se complaint


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
pursuant to 42 U.S.C. § 1983, alleging violations of the Thirteenth

Amendment, Fourteenth Amendment, and the Fair Labor Standards Act,

29 U.S.C. §§ 203 et seq.      Gill further alleged that he was required

to work under the supervision of other inmates in violation of the

Settlement Decree approved in Ruiz v. Estelle, 679 F.2d 1115 (5th

Cir. 1982).

     The district court dismissed Gill's complaint as frivolous

under 28 U.S.C. § 1915(d) because his claims lacked an arguable

basis in law.     Regarding Gill's FLSA claim, the district court

reasoned that "[s]tate prisoners are not covered by the FLSA when

working within the prison system in which they are incarcerated."

Regarding his Fourteenth Amendment claim, the court held that under

Sandin   v.   Conner,   515   U.S.   ___,     115 S. Ct. 2293   (1995),   the

requirement that inmates perform landscaping work without being

afforded trusty status was not an atypical, significant deprivation

sufficient to create a cognizable liberty interest.                   Regarding

Gill's   Thirteenth     Amendment    claim,    the   court   noted    that   the

Thirteenth Amendment did not apply to prisoners.                   Finally, the

court refused to consider Gill's Ruiz argument, noting that Gill's

allegations did not state any independent Eighth Amendment claim

separate from contempt of court or any other remedies he possessed

under Ruiz.    This timely appeal followed.

                                     II.

     We agree with the district court that Gill's FLSA claim is

frivolous.     Although prisoners are not excluded from the FLSA's

coverage merely by virtue of their status as prisoners, see Watson


                                      2
v. Graves, 909 F.2d 1549, 1554 (5th Cir. 1990), inmates are

required to allege facts that would substantiate an employer-

employee relationship between the inmate and the prison officials.

Id. at 1556.    As part of his FLSA claim, Gill alleged that during

the week of December 5-9, 1994, he and other inmates cleared land

that was not owned by the State of Texas.                     He further alleged that

a prison officers supervised and inspected the inmates' work and

that, six months after working on the land, he observed a "For

Sale" sign on the land.              Even if proven true, these allegations

fail    to   come     close     to     showing         that    an    employer-employee

relationship existed, which triggers the FLSA's coverage.

       Gill's Thirteenth Amendment claim fares no better.                        Although

"a   prisoner   who    is     not    sentenced     to     hard      labor     retains   his

thirteenth amendment rights," id. at 1552, the prisoner must allege

facts showing compulsion.             Id.   "When the employee has a choice,

even   though   it     is   a   painful         one,    there       is   no   involuntary

servitude."     Id.    Gill never alleges how James Collins, Executive

Director of the TDCJ, compelled him to work.                    Even the most liberal

reading of Gill's complaint would only establish that Gill faced a

difficult choice whether to participate in prison work programs.

       We also agree that Gill has failed to allege the existence of

a cognizable liberty interest sufficient to trigger the protection

of the Fourteenth Amendment.            Sandin v. Conner, 515 U.S. ___, 115
S. Ct. 2293 (1995), held that a prisoner's liberty interest is

"generally limited to freedom from restrain which, while not

exceeding the sentence in such an unexpected manner as to give rise


                                            3
to   protection   by   the   Due   Process   Clause   of   its    own   force,

nonetheless imposes atypical and significant hardship on the inmate

in relation to the ordinary incidents of prison life."            Id. at ___,

115 S.Ct. at 2295.     The requirement that Gill, who is not a trusty,

perform work typically reserved for trusties is not an atypical or

significant hardship different from the ordinary incidents of

prison life.

      Finally, we agree that Gill's Ruiz claim is frivolous.              The

district court refused to even consider the Ruiz claim as such,

treating it instead as an Eighth Amendment claim.                Gill did not

raise an Eighth Amendment claim; his complaint seeks recovery for

violations of the Ruiz decree.       Violations of the Ruiz decree are

not cognizable in a § 1983 action.           Green v. McKaskle, 788 F.2d
1116, 1124 (5th Cir. 1986).

      AFFIRMED.




                                      4